United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50191
                        Conference Calendar



CHARLES ROBERT GRAY, JR.,

                                     Petitioner-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS
DIVISION,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-03-CV-875
                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles Robert Gray, Jr. (“Gray”), Texas prisoner # 796322,

appeals the district court’s dismissal of his 28 U.S.C. § 2254

petition as time-barred.    A certificate of appealability was

previously granted.   Gray argues that his petition, which he

filed to challenge the loss of good-time credits due to a prison

disciplinary proceeding, was timely filed.    The respondent argues




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50191
                                 -2-

that Gray’s appeal is moot due to his release on parole on

October 14, 2004.

     The respondent’s arguments are meritorious.    Gray has not

shown an injury-in-fact, and his habeas claims are moot due to

his release on parole.    Spencer v. Kemna, 523 U.S. 1, 7 (1998);

see Ex parte Hallmark, 883 S.W.2d 672, 674 (Tex. Crim. App. 1994)

(good-time credits apply only to an inmate’s eligibility for

parole or mandatory supervision and do not affect the length of

the inmate’s sentence).   Further, the revocation of Gray’s parole

would not result in the restoration of his good-time credits.

See Hallmark v. Johnson, 118 F.3d 1073, 1075-76 (5th Cir. 1997);

TEX. CODE ANN. § 498.004(b) (2005).   Accordingly, Gray’s appeal is

DISMISSED AS MOOT.